DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 8 August 2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 9 March 2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 11, 12, 14-17, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in relevant part (with emphasis added) “[a] singlet nucleic acid aptamer complex comprising a first portion…and a second portion…wherein the second portion is hybridized to a first haplomer and a second haplomer; wherein the first haplomer comprises: a hybridization region that is hybridized to the second portion of the singlet nucleic acid aptamer; and…wherein the second haplomer comprises: a hybridization region that is hybridized to the second portion of the singlet nucleic acid aptamer…”
Claim 1 is indefinite for referring to “the singlet nucleic acid aptamer” without having a clear antecedent basis for this limitation earlier in the claim. Nothing in claim 1 clearly defines what comprises the “singlet nucleic acid aptamer”. The only prior reference to any aptamer in claim 1 is in the preamble, which recites “[a] singlet nucleic acid aptamer complex”. The “aptamer complex” is interpreted as comprising the recited first and second portions, along with the recited first and second haplomers, and is not considered the same as a singlet nucleic acid aptamer (i.e. said aptamer without the term “complex”). Moreover, claim 1 does not define which of these recited structures is considered to comprise the aptamer itself as it resides within the aptamer complex. Claim 1 is indefinite with regard to whether the singlet nucleic acid aptamer is comprised of the “first portion”, the “second portion”, both, or any of these plus some other undefined nucleic acid structure. Thus, while it is relatively clear what comprises the “aptamer complex”, the fact that claim 1 does not define what comprises the aptamer per se renders claim 1 indefinite with regard to later reference thereto. Claims 2, 4, 11, 12, 14-17, 33 and 34 are included for importing this deficiency by dependency while not being corrective. 
At least claims 12, 17 and 34 additionally refer to “the aptamer” or “aptamers” of claim 1. While claim 1 is granted as reciting an aptamer complex as discussed above, claims 12, 17 and 34 are further rejected for referring to “the aptamer” or “aptamers” of claim 1, when reference to said aptamers of claim 1 is indefinite for reasons discussed above.
Separately, claim 4 is rejected as lacking proper antecedent basis for referring to “each aptamer” of claim 1, when claim 1 makes reference merely to a single aptamer complex comprising a single aptamer of indefinite composition (as discussed above). Reference to “each aptamer” of claim 1 suggests that claim 1 recites more than one aptamer, which claim 1 does not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 4, 11, 14, 16, 17 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cubiccioti, R. (“Cubiccioti”; U.S. Pre-Grant Publication Number 2005/0089890). This rejection is largely identical to that first set forth in the Official action mailed 13 April 2020, but has been reorganized to more clearly address applicant’s traversal. A response to applicant’s traversal follows the reiterated rejection below.
With regard to claim 1, Cubicciotti at ¶ 19 teaches (with emphasis added): “[s]elected effector molecules can be conjugated to defined positions of nucleotide or nonnucleotide scaffolds to enable both controlled intermolecular positioning and functional coupling of conjugated effector molecules and recognition pairs.  Two members of a specific binding or shape recognition pair or even two different specific recognition pairs can be tethered by pseudoirreversible (e.g., covalent, avidin/biotin-based, or hybridization-based) incorporation within a nucleotide-based, aptameric, heteropolymeric or nonnucleotide device…”. 
From this, it is self-evident that Cubicciotti teaches an aptameric device that has tethered to it (via hybridization-based incorporation) two members of a specific binding pair, wherein each binding pair comprises an effector molecule conjugated to a nucleotide sequence to thereby enable both controlled intermolecular positioning and functional coupling of the effector molecules. This meets the limitations of claim 1, and thus anticipates claim 1 therefore. 
Specifically, the “aptameric device” of Cubicciotti reads on “a singlet nucleic acid aptamer complex” as recited in claim 1. One of ordinary skill in the art would understand an aptamer to inherently comprise a tertiary structure having a randomized sequence of nucleotides. This is further substantiated at ¶ 556 of Cubicciotti, which teaches that selection of aptamers comprises exposing “…a candidate mixture of single-stranded nucleic acids having regions of randomized sequence…with a target compound...” The aptamer of the aptameric device of Cubicciotti thus comprises “a first portion folded into a tertiary structure comprising a random sequence of nucleotides” as recited in claim 1. 
Furthermore, Cubicciotti also teaches that their “aptameric device” is capable of “hybridization-based incorporation” of “two members of a specific binding…pair”. See ¶ 19 of Cubicciotti as cited above. This portion of the aptamer is thus considered to read on “a second portion…hybridized to a first haplomer and a second haplomer” as recited in claim 1. One of ordinary skill in the art would also understand such an aptameric nucleic acid sequence to necessarily comprise a single-stranded sequence that has one 3’-terminal region and one 5’-terminal region.  One of ordinary skill in the art would thus immediately envisage the “first portion…comprising a tertiary structure comprising a random sequence” of the aptamer as residing at one terminal region, and the “second portion…hybridized to a first haplomer and a second haplomer” as residing at the other terminal region of the aptamer. Cubicciotti thus teaches the limitation of claim 1 requiring the “second portion” to comprise either the 3’-terminal or 5’-terminal region, as this is immediately envisaged.
With regard to the haplomers of claim 1, ¶ 19 of Cubicciotti (reproduced above) teaches that the aptameric device is hybridized to nucleotide sequences (i.e. “scaffolds” in this section of Cubicciotti) that are conjugated to effector molecules “…to enable…intermolecular positioning and functional coupling of conjugated effector molecules...” These are indistinguishable from the “haplomers” claimed presently. Cubicciotti specifically discloses these haplomers as being positioned within the aptameric device to enable intermolecular positioning and functional coupling of conjugated effector molecules. This teaching read on the requirement of claim 1 for the first and second haplomer to each comprise a hybridization region that is hybridized to the second portion of the singlet nucleic acid aptamer and a reactive effector moiety. Cubicciotti’s discussion of multi-molecular structures that comprise numerous nucleic acid sequences that can form multivalent templates and scaffolds to control the relative positions of molecules within cooperative molecular assemblies justifies this conclusion. See at least ¶ 40 and surrounding paragraphs. Claim 1 is thus anticipated.
With regard to claims 2 and 4, the recited “primer binding site” at the terminal ends of both the first portion and second portion is met naturally by Cubicciotti. The terminal ends of both the first portion and second portion of the aptameric device of Cubicciotti are comprised of nucleotide sequences, which is all a “primer binding site” is.
With regard to claim 11, ¶ 205 of Cubicciotti provides an extensive list of nucleotide analogues that may be used in their nucleic acids, several of which are those recited in claim 11.
With regard to claim 14, Cubicciotti teaches the use of a SELEX process to generate their aptamers at ¶ 556, and cell surface targets at at least ¶ 315.
With regard to claim 16, claim 16 recites the nucleic acid aptamer of claim 1 wherein the first haplomer and the second haplomer are covalently joined to their respective 3’ and 5’ ends. This limitation is met by Cubicciotti at ¶ 19. Here, Cubicciotti teaches that [t]wo members of a specific binding or shape recognition pair or even two different specific recognition pairs can be tethered by pseudoirreversible (e.g., covalent, avidin/biotin-based, or hybridization-based) incorporation” within the aptamer. Covalent tethering to the aptamer provides for covalent joining. Furthermore, since 3’ and 5’ ends constitute the only ends available for covalent joining, one of ordinary skill in the art would immediately envisage such joining since each of the pair of haplomers has only two such joining points.
With regard to claim 17, this claim recites a population of nucleic acid aptamers comprising two or more of the nucleic acid aptamers of claim 1 wherein the 5’ or 3’ ends of the aptamers are selected for accessibility to pairs of first and second haplomers. This requirement is naturally met since the aptamer complex of Cubicciotti requires hybridizing the binding partners to the aptamer through hydrogen bonding, which requires accessibility as a prerequisite. Making the aptamer complex of Cubicciotti therefore necessarily involves selection of an aptamer platform which is accessible at the termini.
With regard to claim 33, Cubicciotti is considered to teach nucleic acid molecules conjugated to ligands, wherein such nucleic acid-conjugated-ligands can each be hybridized to an aptamer to be brought into spatial proximity for the purpose of reacting said ligands with each other as discussed above. This construct thus provides for templated assembly of the two reactive effector moiety. Each nucleic acid-conjugated-ligand of Cubicciotti reads on the recited haplomer, i.e. a hybridization region (i.e. nucleic acid) conjugated to a reactive effector moiety, wherein said haplomer hybridizes to the aptamer taught by Cubicciotti as discussed above. The “bio-orthogonal moiety” is considered to read on nothing more than the ligand of Cubicciotti, and binding of these “haplomers” (i.e. “nucleic acid-conjugated-ligands” of Cubicciotti) to the aptamer of Cubicciotti would naturally result in the formation of a templated assembly product. The claims are anticipated therefore.

Response to Traversal
Applicant traverses the instant rejection. Applicant argues that Cubicciotti is a genus of which the claimed subject matter is a species, and that a person of skill in the art could not at once envisage the claimed arrangement or combination in Cubbicciotti as required by patent statute. 
This has been fully considered, but is not persuasive. At the outset, emphasis is placed on the following aspects of the instant anticipation rejection. Cubicciotti discloses at paragraphs [0015] and [0016] (emphasis added): 
“[0015] It is well known that nucleotides can be modified by covalent attachment of ligands (e.g., DNP, digoxigenin, biotin) and receptors (e.g., antibodies), but the art is silent with respect to use of nucleotides as positioning devices for attachment of multiple specific binding pairs in suitable juxtaposition to enable functional coupling between, e.g., two specifically bound effector molecules. 
[0016] The instant invention describes nucleotide-based…structures…capable of positioning at least two specific recognition pairs (e.g., a pair of specific binding pairs, optionally including at least one shape recognition pair) within close spatial proximity (i.e., within functional coupling distance).”

Furthermore, paragraph [0019] teaches (with emphasis added):
“The ability to intimately combine within a single multimolecular structure at least two specific recognition pairs with different specificities (i.e., with control over the relative positions of or distance between constituent molecules) enables the design and construction of molecular-scale devices. Selected effector molecules can be conjugated to defined positions of nucleotide or nonnucleotide scaffolds to enable both controlled intermolecular positioning and functional coupling of conjugated effector molecules and recognition pairs.  Two members of a specific binding or shape recognition pair or even two different specific recognition pairs can be tethered by pseudoirreversible (e.g., covalent, avidin/biotin-based, or hybridization-based) incorporation within a nucleotide-based, aptameric, heteropolymeric or nonnucleotide device…”

These passages clearly indicate the use of the use of nucleotide sequences as positioning devices for attachment of specific binding partners, wherein the specific binding partners comprise ligands conjugated to nucleic acids for positioning and coupling of such ligands. 
Thus the specific binding pair may comprise nucleic acids conjugated to ligands for functional coupling of such ligands, and said binding pairs may be in turn “pseudoirreversibly” bound (i.e. hybridized) to the recited “aptameric device” (i.e. aptamer) as taught in ¶¶ 15, 16 and 19. A nucleotide sequence modified by covalent attachment of a ligand that is thereafter positioned with a second member of the pair also comprising a nucleotide sequence modified by covalent attachment of a ligand (i.e. to comprise a “binding pair”), and wherein both are further positioned within close spatial proximity on an aptameric device to allow functional coupling to occur is considered to read on all recited components of claim 1. 
It is argued that the Federal Circuit held that “a reference can anticipate the claim even if it ‘d[oes] not expressly spell out’ all the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” Applicant argues that a person of skill in the art could not “at once envisage” the instantly claimed invention in view of Cubicciotti. It is argued that the genus of Cubicciotti is essentially limitless, and that “the embodiments of Cubicciotti are certainly NOT in small-recognizable, limited, or narrow classes as was the case in Kennametal and Petering [citations omitted].”
The examiner is not convinced of error. Cubicciotti clearly teaches the use of nucleotide sequences as positioning devices for attachment of specific binding partners, wherein the specific binding partners comprise ligands conjugated to nucleic acids for positioning and coupling of such ligands, wherein said binding pairs may be in turn “pseudoirreversibly” bound (i.e. hybridized) to the recited “aptameric device” (i.e. aptamer) as taught in ¶¶ 15, 16 and 19. This is considered to read on the recited components of claim 1. The invention is thus “at once envisaged”. While applicant’s arguments argue that Cubicciotti’s definitions are “circular”, that the definitions are “far from simple” and require “lengthy analysis” (from applicant’s arguments submitted 8 August 2022, page 7), such assertions are not relevant to the portions of Cubicciotti’ relied upon, since the claimed components are clearly set out as discussed above. There is no lengthy or complex analysis required to derive the instant invention from these paragraphs of Cubicciotti. 
Moreover, the fact that Cubicciotti “is concerned as to lexicography” and provides definitions for their use of terminology as argued by applicant is not dispositive as to whether Cubicciotti clearly teaches two haplomers hybridized to an aptamer. Again, reference is made to ¶¶ 15, 16 and 19 as set forth in the rejection and reiterated at the outset of the Response to Traversal. The “binding pairs” of Cubicciotti are substantially identical to the instantly recited haplomers, since both comprise nucleotide sequences conjugated to ligands. Cubicciotti teaches that these haplomers can be hybridized to an “aptameric device” (i.e., an aptamer) for positioning and coupling of the ligands to each other. The “first portion” of the instant claims comprises the target recognition portion of the aptamer (which is a randomized sequence of nucleic acids as discussed at ¶ 556 with regard to the SELEX method). The “second portion” of the instant claims corresponds to the portion of the “aptamer device” of Cubicciotti that hybridizes to the two binding pairs (i.e., the 2 haplomers). These are the elements of the instant claim 1. The notion that “the genus of Cubicciotti is essentially limitless” has no bearing on and is irrelevant to the fact that Cubicciotti clearly and distinctly sets forth an aptameric device (i.e., an aptamer) hybridized to two binding pairs (i.e., haplomers) that comprise reactants positioned near each other for functional coupling. These arguments are thus unpersuasive.
Applicant argues that the “molecular scaffold” of Cubicciotti does not comprise nucleotides. However, this argument is unpersuasive since it focuses almost exclusively on the teachings of ¶ 27 of Cubicciotti, which is not necessary to the rejection as set forth. Furthermore, the teachings at ¶ 27 do not conflict with Cubicciotti’s teachings found at ¶¶ 15, 16 and 19 in any way, which are relied upon presently as being central to the instant anticipation rejection. These arguments are thus unpersuasive.
It is further argued that Cubicciotti fails to disclose the claimed “second portion” of claim 1. Applicant argues that there is nothing in Cubicciotti to suggest that the proffered aptamer-specific binding pair complexes necessarily comprise a non-aptamer portion suitable for hybridizing to a nucleotide-based molecular scaffold. Applicant argues that if the Office takes the position that the aptamer hybridizes to a nucleotide-based molecular scaffold, it is difficult to see how an aptamer hybridized by Watson crick base pairing to a nucleotide-based molecular scaffold remains an aptamer. 
This has been fully considered, but is not persuasive. Regarding the argument that there is nothing in Cubicciotti to suggest that the aptamer-specific binding pair complexes necessarily comprise a non-aptamer portion suitable for hybridizing to a nucleotide-based molecular scaffold, this is simply incorrect. Applicant’s attention is directed to the sentence bridging the two columns of ¶ 19: “Two members of a Specific binding or shape recognition pair or even two different Specific recognition pairs can be tethered by…hybridization-based…incorporation within a[n] aptameric…device...” Cubicciotti at ¶¶ 15, 16 and 19 clearly disclose binding pairs that comprise nucleotide scaffolds conjugated to effector molecules. See starting at line 13 of ¶ 19 of Cubicciotti for example. These are considered identical to the instantly recited haplomers. Furthermore, Cubicciotti’s teaching that these “haplomers” can be tethered by hybridization-based incorporation within an aptameric device is expressly taught in order to position the haplomers near each other for functional coupling of the conjugated ligands. The portion of the aptameric device that binds by hybridization the haplomer binding pairs corresponds to the instantly recited second region. While applicant asserts that it is difficult to see how an aptamer hybridized by Watson crick base pairing to a nucleotide-based molecular scaffold remains an aptamer, it is noted that not only is this self-evidently taught in Cubicciotti, but that this is in fact the precise invention of claim 1. It is thus not clear why such an aptameric complex is difficult to see, given that it is spelled out in clear text in not only the above-cited portions of Cubicciotti, but also in the instant claim 1. The rejection is considered proper therefore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 12, 14-17, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cubicciotti (supra) as applied to claims 1, 2, 4, 11, 14, 17 and 33 above. This rejection is largely identical to that first set forth in the Official action mailed 13 April 2020, but has been reorganized to more clearly address applicant’s traversal. A response to applicant’s traversal follows the reiterated rejection below.
At the outset, it is emphasized that claims 1, 2, 4, 11, 14, 16, 17 and 33 are considered obvious as discussed above, since anticipation is the epitome of obviousness. Furthermore, to the extent that applicant’s arguments are directed to the notion that the anticipated claims are not in fact anticipated on the basis that the genus of Cubicciotti is so vast as to prevent the person of skill in the art from “at once envisaging” the claimed singlet nucleic acid aptamer complex, the instant claims would nevertheless remain obvious. To wit, the cited statements above in the anticipation rejection and clear reference of each of the claimed elements to each other as discussed extensively in the anticipation rejection is sufficient to conclude proper motivation/reason to combine and a reasonable expectation of success in making and using the the claimed invention. Motivation/reason to combine is considered to be expressly provided by Cubicciotti for the same reasons discussed in the anticipation rejection and further in view of how one of ordinary skill in the art would interpret such teachings. One of ordinary skill in the art would consider there to be a reasonable expectation of success in making and using such compositions. Cubicciotti teaches methods of making aptamers to any target by a SELEX method, and since making and using the recited binding pairs and their hybridization to the recited aptamer would have been considered routine to one of ordinary skill in the art.
Claims 12, 15 and 34 are considered obvious in view of the following additional findings. With regard to claim 1, Cubicciotti does not teach the use of L-DNA. However, L-DNA aptamers were well-known in the art prior to the time of applicant’s filing (official notice taken if necessary). It would have been obvious to one of ordinary skill in the art to modify the teachings of Cubicciotti to include the use of aptamers and haplomers that comprise L-DNA. L-DNA is known in the art to be more resistant to nuclease degradation than its naturally occurring counterpart. Accordingly one of ordinary skill in the art would have been motivated to incorporate L-DNA into the nucleic acid species of Cubicciotti in order to reduce nuclease degradation. Since the use of L-DNA is conventional and routine, one of ordinary skill in the art would also have had a reasonable expectation of success. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.
With regard to claim 15, this claim recites the nucleic acid aptamer of claim 1 wherein the hybridization region of the first haplomer and/or the first haplomer comprises from about 10 to about 18 nucleotides in length. With regard to claim interpretation, it is noted that the length limit recited is not considered limiting with regard to the overall sequence length that comprises the haplomers, given the use of the open term “comprises”, which is considered to provide for additional flanking sequences beyond those specifically enumerated. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the present case, these lengths (i.e. dimensions) would have been considered obvious to one of ordinary skill in the art, since length of the hybridizing regions constitutes at best merely a difference of relative dimensions, and is thus not patentably distinct from that of the prior art. See MPEP § 2144.04(IV)(A). 
With regard to claim 34, one of ordinary skill in the art would have considered it obvious to use an aptamer that is targeted to the targets recited therein. For example, CD19 is a well-known target in the treatment of lymphoma (official notice taken). One of ordinary skill in the art would have been motivated to make and use the aptamer complex of Cubicciotti targeted to CD19, for example, since Cubicciotti teaches at ¶ 755 targeting heteropolymers (which include aptamers) to therapeutic targets such as a tumor marker. CD19 is a specific marker for B cells, and in the case of lymphoma, comprises a tumor marker. One of ordinary skill in the art would have been motivated to target a tumor marker using the claimed aptamer complex, since the aptamer provides for specific delivery and since Cubicciotti teaches that reactants can be brought close together to functionally couple such reactants for treatment of lymphoma, in the case of CD19. One of ordinary skill in the art would have had a reasonable expectation of success in making and using such compositions, since Cubicciotti provides the structure of the instantly recited aptamer complex, teaches that the SELEX method may be used to generate aptamer’s against any target, and since performing the steps necessary to make and use such compositions was well within the ambit of one of ordinary skill in the art at the time of filing. Accordingly, and in the absence of evidence to the contrary, one of ordinary skill in the art the invention as a whole to have been prima facie obvious at the time of filing.

Response to Traversal
Applicant’s response does not independently address the obviousness rejection. Rather, applicant’s response merely asserts with regard to the obviousness rejection that “[b]ecause a person skilled in the art would not have ‘at once envisaged’ the claimed species, Cubicciotti does not anticipate the claimed subject matter or render it obvious.” This is not persuasive. The requirement for “at once envisaging” is part of an anticipation analysis, but is not necessarily a consideration in an obviousness rejection. Since applicant has provided no other specific arguments as to why the instant claims are not obvious, the rejection is maintained therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633